Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment 


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 1935 Comm'r Dec. 11 (1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution 

Applicants’ response to the last Office Action, filed on Dec 1 2021, has been entered  and made of record. 
In view of the Applicant amendments, the rejection under 35 USC §101, and §102 are expressly withdrawn. 






Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, 11, and 12 are allowable over the prior art of record. Claims 6-10 and 13, 14 and 15 depend from claims 1, 12 and 13 respectively are, therefore, allowed.

	Independent claims recite  the limitations of : the detecting the singular region includes detecting the singular region by determining whether there are two or more of the one or more semicircular cores each of which has a circular arc on a fingertip side. 
The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JINGGE WU/Primary Examiner, Art Unit 2663